Citation Nr: 0929060	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  96-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for circulatory 
problems, to include under 38 U.S.C.A. § 1151 as a result of 
VA dental treatment.

2.  Entitlement to service connection for nerve damage, to 
include under 38 U.S.C.A. § 1151 as a result of VA dental 
treatment.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1940 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran claims entitlement to compensation for 
circulatory damage and nerve damage.  Although the RO has 
developed this claim under 38 U.S.C.A. § 1151, in written 
statements in support of his appeal, the Veteran has asserted 
that his claimed circulatory problems and nerve damage are 
related both to medical treatment during his active duty 
service and to post-service VA dental treatment.  Thus, the 
Board has re-characterized the issues on appeal as indicated 
above.

The Board previously remanded this matter in April 2004 and 
November 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for 
arteriosclerotic heart disease with status post coronary 
artery bypass graft.  The Veteran has not identified any 
other current circulatory disability, and there is no medical 
evidence of any other circulatory disability that is causally 
related to service or to VA dental treatment.  

2.  Competent medical evidence establishes that a nerve 
disability, diagnosed as cranial nerve VII neuritis, is 
causally related to in-service and post-service treatment for 
the Veteran's service-connected ear disabilities.    



CONCLUSIONS OF LAW

1.  Service connection is not warranted for circulatory 
damage, to include under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (1996). 

2.  Nerve damage is proximately due to service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The RO initially provided the Veteran with VCAA notice in 
letters dated in April 2004 and January 2007.  These letters 
advised the Veteran of the evidence required to substantiate 
the claim and explained what evidence VA was responsible for 
obtaining and what evidence VA would assist the Veteran in 
obtaining.  The January 2007 letter provided notice of how 
disability ratings and effective ratings are determined.  

The Board notes that the initial unfavorable rating decision 
preceded the enactment of the VCAA.  Therefore, the Veteran 
did not receive VCAA notice prior to the rating decision on 
appeal.  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran's 
claims were readjudicated in a May 2009 Supplemental 
Statement of the Case (SSOC), thus curing any defect in the 
timing of VCAA notice.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
treatment records and pertinent post-service medical records 
identified by the Veteran have been obtained and associated 
with the claims file.  Several VA medical opinions have been 
obtained.   

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist.

II.  Analysis of Claims

A.  Legal Criteria - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2008). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Legal Criteria - Compensation under 38 U.S.C.A. § 1151

The Veteran filed his claim for compensation under 38 
U.S.C.A. § 1151 in 1994.  

Title 38, United States Code § 1151 provides, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable; however, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997. 
VAOPGCPREC 40-97, 63 Fed. E. 31263 (1998).

The veteran's claim was filed before October 1, 1997; 
therefore, the issue before the Board is whether the veteran 
has additional disability "as a result of" VA hospitalization 
or medical or surgical treatment or examination.  The veteran 
is not required to show negligence, error in judgment or 
other fault in the hospitalization or medical or surgical 
treatment furnished by VA.  See Brown v. Gardner, 115 S.Ct. 
552 (1994).  

The applicable statute and regulations in effect prior to 
October 1, 1997, provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected. 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358(a), 3.800 (1996).

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith; and (2) the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensation in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2) (1996).
A.  Circulatory damage

Service connection is already in effect for arteriosclerotic 
heart disease, status post bypass graft.  A March 2006 rating 
decision granted service connection for arteriosclerotic 
heart disease, status post bypass graft, secondary to 
service-connected anxiety neurosis with conversion 
psychophysiological symptoms.  The Veteran has not 
specifically identified any other circulatory condition, and 
no physician has diagnosed any other circulatory condition. 

In April 2009, the Veteran was afforded a VA examination for 
the purpose of determining whether circulatory damage 
resulted from VA dental treatment. The examiner noted that 
records showed a current diagnosis of a heart condition.  The 
examiner opined that the Veteran's circulatory condition is 
"more related to neurosis" than to VA dental treatment.  
The examiner did not identify any disability characterized as 
circulatory damage to the head.    

The Board concludes that there is a preponderance of the 
evidence against the Veteran's claim for circulatory damage, 
either on a direct basis or under the provisions of 38 
U.S.C.A. § 1151.  The record does not reflect a diagnosis of 
any circulatory disability of the head.  In the absence of a 
current disability, VA benefits cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).   As there is a 
preponderance of the evidence against the claim, the Veteran 
may not be afforded the benefit of the doubt.  

B.  Nerve damage

The Veteran's service treatment records reflect that the 
Veteran was diagnosed with bilateral deafness as a result of 
a blast concussion during service in March 1945.  He was 
treated at the U.S. Naval Hospital in Farragut, Idaho.

An April 1954 VA examination noted that the Veteran had 
extensive ear nose and throat treatment including radium 
treatment in June 1953.  

VA dental treatment records dated in March 1994 noted that 
the Veteran presented with pain and pressure on percussion of 
teeth numbers 1 and 2.  It was noted that the Veteran had a 
history of numerous problems in the area, including 
hemorrhage in the skull through the ears, radiation in the 
area, sinus problems and numbness on the right side of the 
scalp.  It was recommended that teeth number 1 and 2 be 
removed in the future.  

A VA examination obtained in December 2004 indicated that the 
Veteran was claiming that the insertion of radioactive rods 
into his sinus area during service, which was therapy for his 
sinus congestion and chronic pain associated with bomb blast 
injury, may have resulted in damage to his maxilla and teeth.  
The examiner noted that there was no indication that any 
treatment provided in the dental clinic resulted in an 
ongoing dental problem.  The examiner noted that tooth #2 was 
removed in 1994, resulting in some bony exfoliation 
associated with wound healing.  The examiner noted that, if 
radiation exposure from insertion of radium implants to the 
to the sinus area occurred during military service, there is 
a possibility that some change to the bone and soft tissues 
of the sinus or maxilla might have occurred.  The examiner 
opined, however, that to date, there was no evidence of any 
significant complication following treatment that could be 
identified as being related to such a possibility.  The 
examiner concluded that there is no historical evidence and 
no condition noted during the VA examination that would 
confirm the presence of circulatory or neurological damage 
resulting from the insertion of radium implants.  The 
examiner stated that future episodes of treatment could 
possibly result in unexpected complications that might, in 
retrospect, lead to the conclusion that such damage could 
have previously occurred, but there is no incident noted in 
the treatment record to this date that would support the 
Veteran's claim of possible residual damage.  

A VA dental opinion was obtained in January 2005.  The VA 
examiner indicated that his review of the claims file 
suggested that the Veteran seemed to claim that the insertion 
of radioactive rods into his sinus area may have resulted in 
damage to the maxilla and teeth.  The VA examiner opined 
that, if radiation exposure from insertion of radium implants 
to the sinus area occurred during military service, there is 
a possibility that some change to the bone and soft tissues 
of the sinus or maxilla may have occurred.  The examiner, 
noted however that there was no evidence to date of any 
significant complication following treatment that could be 
identified as being related to such a possibility.  He 
stated, therefore, that there is no historical evidence and 
no condition noted during the VA examination that would 
confirm the presence of any circulatory or neurological 
damage resulting from the insertion of radium implants.  The 
examiner indicated that, "future episodes of care could 
possibly result in unexpected complications that might, in 
retrospect lead us to conclude that such damage could have 
previously occurred."

An April 2009 VA dental examination noted a history of injury 
to the nasal septum and ears from ordinance explosion during 
World War II.  The examination report noted the Veteran's 
report of numbness in his mouth ever since a concussion 
injury which damaged his nose and ears.  The VA examiner 
stated that there was damage to the incisal nerve and opined 
that the Veteran's current nerve damage is at least as likely 
as not caused by, or a result of, an in-service injury that 
caused the rupture of his eardrums and treatment following 
service for bilateral ear trauma.  

At an April 2009 VA neurological examination, the Veteran 
reported decreased sensation on the face around the forehead 
and cheek.  He reported decreased sensation on the right side 
of the face and the roof of his mouth that he had since 
radiation treatment in the 1950's.  The examiner diagnosed 
incisal nerve damage (dental exam) and cranial nerve VII 
decreased sensation.  The examiner opined that cranial nerve 
VII neuritis and neuralgia is secondary to the Veteran's 
treatment for bilateral ear infections while in service.  The 
examiner observed that this conclusion was noted in ENT and 
dental evaluations.  

The Board finds that compensation is not warranted under 38 
U.S.C.A. § 1151, as the evidence does not show that the 
Veteran's cranial nerve VII neuritis was the result of VA 
dental treatment.  However, the Board finds that service 
connection is warranted for cranial nerve VII neuritis 
secondary to the Veteran's service-connected ear and nasal 
disabilities.  In this regard, the Board notes that the April 
2009 VA examinations concluded that the Veteran sustained 
damage to cranial nerve VII secondary to treatment for his 
service-connected bilateral ear injuries.  In light of the 
evidence linking the Veteran's currently diagnosed cranial 
nerve disability to treatment for his service-connected ear 
disabilities, service connection for cranial nerve VII 
neuritis is warranted on a secondary basis.  Accordingly, 
service connection for cranial nerve VII neuritis is granted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
circulatory problems as a result of VA dental treatment is 
denied.

Service connection for cranial nerve VII neuritis is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


